Citation Nr: 0113125	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of frostbite of the right foot.

2. Entitlement to an initial rating in excess of 10 percent 
for residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO granted service connection for residuals of frostbite 
of the right foot and the left foot, and assigned an initial 
rating of 10 percent, respectively.  The veteran filed a 
timely notice of disagreement and his appeal for a higher 
rating has been perfected to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of frostbite of 
both feet are evidenced by subjective complaints of pain in 
the toes and cold sensation in both feet.  

2.  The veteran's service connected residuals of frostbite of 
both feet are manifested by objective evidence of erythema of 
the distal toes and significant loss of nail tissue with 
hypertrophic onychomycosis primarily involving the great 
toenails.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the veteran's service-connected residuals of frostbite of 
the right foot are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2000).

2.  The criteria for the assignment of a 30 percent rating 
for the veteran's service-connected residuals of frostbite of 
the left foot are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1999, the RO granted service connection for residuals 
of frostbite of the right foot and the left foot, rated 10 
percent disabling respectively.  The veteran filed a notice 
of disagreement in September 1999, initiating the present 
appeal.

The evidence of record includes a VA cold injury protocol 
examination performed in October 1998, subsequent to the 
veteran's filing of his original claim for service 
connection.  The veteran complained of persistent pain in his 
toes.  Physical examination revealed peeling of skin from the 
soles, some erythema of the toes, and significant loss of 
nail tissue with evidence of onychomycosis, a localized 
fungal infection of the nails.  The diagnosis was frostbite.  
A VA podiatric examination was provided in October 1998, ten 
days following the aforementioned examination.  Upon 
examination, the examiner noted skin color to be normal.  The 
examiner diagnosed overgrowth of the great toenails of both 
feet, having found no other abnormalities.  The examiner 
qualified his diagnosis by adding that the examination was 
conducted during a period of quiescent symptoms and that 
physical findings could have been significantly altered had 
the examination been performed during a "flare-up." 

Outpatient treatment records originating from the Syracuse VA 
Medical Center (VAMC) indicate treatment of bilateral heel 
pain resulting from calcaneal spurs, but no treatment of the 
residuals of frostbite or any cold injury.  Upon X-ray 
examination in October 1998, no evidence of osteonecrosis, or 
the death of bone mass, residual to frostbite was revealed.  
Furthermore, no other abnormalities in the bones or joints of 
the feet were revealed aside from the presence of bilateral 
plantar calcaneal spurs.  A later X-ray study of the 
veteran's feet in September 1999 revealed no changes.

A follow-up VA examination was provided in October 1999, 
subsequent to the veteran's filing of his appeal for a higher 
initial rating.  The veteran complained of pain in the left 
great toe, with intermittent swelling.  The veteran also 
complained of heel pain and related that previous x-ray 
examinations had indicated heel spurs.  The examiner noted 
bilateral onychomycosis primarily involving the great toes, 
and erythema of the toes.  Additionally, the examiner noted 
minimal hair growth on the toes, but normal hair growth over 
the upper surface of the foot.  Upon physical manipulation, 
the examiner found the veteran's feet warm to the touch, but 
found the veteran's toes were cool upon palpation.  
Furthermore, the examiner noted no pedal pulses.  The 
impressions were residuals of frostbite and plantar 
fasciitis.  In an addendum to the examination report, the 
examiner noted that bilateral foot x-rays taken in September 
1999 showed bilateral plantar calcaneal spurs.  The examiner 
requested blood flow studies of the bilateral feet, the 
results of which showed mild, but not significant, stenosis.  

On three occasions, private podiatrist Jay Levy, DPM, 
submitted written comments regarding his treatment of the 
veteran.  In an August 1998 note, Dr. Levy stated that he had 
treated the veteran since February 1969 for fungus of the 
toenails.  In a September 1998 note, Dr. Levy indicated that 
the veteran had undergone debridement of the toenails, whose 
overgrowth was due to poor blood circulation of the toes.  
Finally, in an October 2000 letter submitted directly to the 
Board, Dr. Levy explained that the veteran was being treated 
for painful, hypertrophic toenails.  He perceived some 
deformity caused by exposure to cold with some paresthesia of 
the digits in both feet.

II.  Analysis

The veteran contends that his service-connected residuals of 
frostbite of the right and left foot are more disabling than 
currently evaluated and warrant a rating in excess of 10 
percent, respectively.

The veteran's service-connected residuals of frostbite of 
both feet have been rated under the provisions of 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7122, pertaining to cold injury 
residuals.  Under DC 7122, a rating of 30 percent is 
warranted if there is evidence of arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following indications:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, and 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  If 
arthralgia or other pain, numbness, or cold sensitivity, is 
accompanied by only one of the aforementioned indications, a 
rating of 20 percent is warranted.  Id.  If only arthralgia 
or other pain, numbness, or cold sensitivity is present, a 10 
percent rating is warranted.  Id.  Each body part affected by 
cold injury residuals is evaluated separately, and the 
individual ratings are combined in accordance with 38 C.F.R. 
§§ 4.25 and 4.26.  38 C.F.R. § 4.104, DC 7122 (note 2).  
Amputation of fingers or toes and other complications such as 
squamous cell carcinoma or peripheral neuropathy are 
separately evaluated under other diagnostic codes.  38 C.F.R. 
§ 4.104, DC 7122 (note 1).  Other disabilities that have been 
diagnosed as the residual effects of cold injury (e.g., 
Raynaud's phenomenon, muscle atrophy) are also evaluated 
separately, unless they are used to support an evaluation 
under DC 7122.  Id.  

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 30 percent for 
service-connected residuals of frostbite of the right foot 
and the left foot are met, respectively.  The evidence of 
record reflects manifestations of pain, as well as objective 
findings of nail abnormalities and color changes, 
corresponding to the applicable rating schedule warranting a 
30 percent evaluation.  See 38 C.F.R. § 4.104, DC 7122.

The medical evidence of record reflects consistent subjective 
complaints of pain in both feet, thus satisfying a primary 
indicator of cold injury residuals meriting a 30 percent 
evaluation.  Furthermore, the medical evidence of record 
reflects observations of nail abnormalities of both feet, 
variedly diagnosed as onychomycosis, hypertrophic toenails, 
and overgrowth of the great toenails.  Finally, there are 
consistent findings of erythema (or redness of the skin) of 
the toes of both feet, thus suggesting color changes of the 
toes.  In the only contrary examination of record, where 
normal skin color of both feet was observed in October 1998, 
the examiner admitted a tentative diagnosis.  The examiner's 
observation may also support the indication of transition in 
coloration.

Notwithstanding the relatively mild nature of the veteran's 
service-connected disabilities, the Board finds that the 
evidence supports the veteran's claim for a rating of 30 
percent for residuals of frostbite of the right foot and of 
the left foot, respectively.  Based on current clinical 
findings, the preponderance of the evidence is in support of 
an increased rating and the appeal is granted.

As a final matter, the Board notes that the veteran has 
submitted additional evidence that was received by the Board 
without a waiver of RO review pursuant to the procedural 
protections of 38 C.F.R. § 20.1304.  The regulation provides 
that during the post-certification and post-transfer 90-day 
period, unless the Board decides the case earlier, the 
claimant may submit additional evidence.  The regulation 
further provides that, unless expressly waived by the 
veteran, any additional evidence deemed pertinent must be 
referred to the RO for issuance of a Supplemental Statement 
of the Case (SSOC).  However, since the Board assigns the 
highest schedular evaluation for the veteran's disabilities, 
a remand would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Furthermore, the Board observes the RO has not been afforded 
an opportunity to consider the claim under the Veterans 
Claims Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law has defined duties to notify and 
assist the veteran regarding his claim.  The Veterans Claims 
Assistance Act of 2000 provides that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, in pertinent part, 
reasonable efforts must be made to obtain records (including 
private records) that the veteran sufficiently identifies, 
and the veteran must be notified if identified records are 
unavailable.  Veterans Claims Assistance Act of 2000, 114 
Stat. at 2097-98.  In this regard, the Board notes that 
further development may have been warranted, as it is evident 
that full treatment records from the office of Dr. Levy have 
not been obtained.  As referenced previously regarding 
procedural protections outlined in 38 C.F.R. § 20.1304, since 
the veteran's claims are granted, the Board's advancement of 
the instant claims presents no prejudice to the veteran and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. at 430; Bernard v. Brown, 4 Vet. App. 384 (1993); 
Soyini v. Derwinski, 1 Vet. App. at 546.  Further development 
and further expending of VA's resources is not warranted.


ORDER

1.  A higher initial rating for the residuals of frostbite of 
the right foot, rated as 30 percent disabling, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.



2.  A higher initial rating for the residuals of frostbite of 
the left foot, rated as 30 percent disabling, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

